  

 

  

(Be aa

ee,

NOTICE OF CLAIM ~

Date of Loss ~ Time of Loss Location of Loss

7 [4 {2020 ai | 16628 E.arknew Avene, Fouyyiaun hile Az

Person or Entity Against Whom the Claim is Asserted

Mar bea Comty /MAVILOEG Loonty +0tfaor W. Voe Fz.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant tN Name First Lee Date of ae Social Security # ee |
hiatD ”*

MMpeNG, Le. | Mi [ton 215 ))AA 52504 G62 | S/A

Address City State Zip Code Telephone

 

 

 

 

 

 

[6828 E. avevewAven | For wun ih Az Beany 505,553 18h

Description of Occurrence

See, Avoned Ex\ibntA.

 

 

 

 

Describe Damage to Property

eee Algdd ExlalntA-

 

 

 

 

  

If Person(s) Injured, List the following information on all injured partie:

 

 

 

 

‘Name®. Address DeECHIntion of Injury Date of Birth |. Telephone
Sz Atadlud Exit A " ane
( ) -

 

 

 

_ Responding | Police Agency: McHOD Police Report #: : TRZeo0C l(O604

eer AYUMI CCE}
License Plate #

 

County Driver’ ~ ; “License Plate #

N/A

 

 

 

 

Name ” Address = Telephone ~

= Ghent EE . () -

aa

 

 

 

 

 

 
 

7 L
Specific amount for which your€laj y M i) \ Ww U DS eye
Claimant Signature: ; Lf , Z3 A) OA KE Zh, hey Lip) blog ABO
eT

If you have questions about this form or your claim, it is your responsibility to seek legal advice on your own and at your expense. Please do not call or otherwise contact any
employee of Maricopa County or any employee of its officers, boards or districts, to seek assistance with filing a notice of claim or seek any other assistance with respect to
your claim. No officer or employee of Maricopa County is authorized to provide legal advice or assistance with the preparation or filing of your claim. If you rely on any
information furnished directly or indirectly by any officer or employee of Maricopa County, you proceed at your own risk.

 

 

 

If your claim involves a road condition, complete the Road Condition Supplement and mail it with this form.
Notice of Claim rev. 11/20/2014
    

  

pcos

+ 7%
Bars) (il

  
  
    

  

UN*

  

To Whom It May Concern:

In order to file a civil lawsuit against a public entity or employee under state law, a proper claim must first be
filed. Please refer to Arizona Revised Statutes 12-821, 12-821.01 and 11-622 as well as other statutes, which
provide certain requirements with regard to presenting claims and filing lawsuits against public entities and
public employees.

For claims against Maricopa County, the individual members of the Board of Supervisors, and any other
Special District where the Board Members serve as the Board of Directors for the individual District(s), e.g., the
Flood Control District, the Stadium District, the Library District, etc., complete all items on the Claim Form and
return by mail or hand-delivery to:

Clerk of the Board of Supervisors
301 W. Jefferson

10th Floor

Phoenix AZ 85003

A Notice of Claim being asserted against any other county employee, elected officer(s), or other individual
must be served on that person or his or her designee. For claims against the following Maricopa County
elected officials, please mail or hand-deliver the Notice of Claim form to:

Assessor: 301 West Jefferson, Ste. 120, Phoenix AZ 85003
County Attorney: 301 West Jefferson, Ste. 800, Phoenix AZ 85003
School Superintendent: 4041 North Central, Ste. 1100, Phoenix AZ 85012
Recorder: 111 South 3 Avenue, Ste. 103, Phoenix AZ 85003

Sheriff: Legal Liaison Section, Compliance Division,
550 West Jackson, Phoenix AZ 85003

Treasurer: 301 West Jefferson, Ste. 100, Phoenix AZ 85003

In addition to any information provided on this form, please provide copies of any documents that would
support your claim (/.e., estimates, bills, police report, etc.).

Pursuant to A.R.S. § 12-821 all civil lawsuits against any public entity or public employee must be brought
within one year after the cause of action accrues and not afterward. Other time limits may also affect your
claim/lawsuit.

This page contains general advice; each user should conduct his own research to determine how to proceed.

Notice of Claim rev. 11/20/2014
EXHIBIT A TO NOTICE OF CLAIM
On July 9, 2020, the State of Arizona Department of Liquor License and
Control sent Claimants Milton M. Gabaldon and MMDCNG, L.L.C. dba The Tap
House Bar & Grill located at 16828 E. Parkview Avenue, Ste. Numbers B & C,
Fountain Hills, Arizona, a Notice of Violation of A.R.S. 4-210.A.2 and A.R.S. 4-
210.A.10 and Governor Doug Ducey’s Executive Order No. 2020-09 [See Notice of
Violation, set forth as Exhibit 1].

The basis for the Notice of Violation was and is the findings contained in an
investigation and report prepared by MCSO law enforcement officer and Deputy,
W. Voeltz, Badge No. $1658, from information he generated during his
investigations performed at The Tap House Bar & Grill on April 3, 2020, and April
10, 2020, and then submitted by officer Voeltz and the MCSO to the State of
Arizona Department of Licenses and Control [See Investigation Report, together

with Narrative, set forth as Exhibit No. 2].

The law upon which officer W. Voeltz and MCSO relied upon to conduct its
warrantless search and issue its findings and report of a violation of Governor
Doug Ducey’s Executive Order No. 2020-09 does not apply to Private

Organizations. More specifically:

A.R.S. 26-317, in relevant part, states: Any person who violates any
provision of this chapter or who knowingly fails or refuses to obey any lawful
order or regulation issued as provided in this chapter shall be guilty of a class 1
misdemeanor. This provision does not_apply to the refusal of any private
organization or member thereof to participate in a local emergency or state of

emergency as defined by this chapter. (Emphasis added).
Under A.R.S. § 1-213, “words and phrases shall be construed according to
the common and approved use of the language. Technical words and phrases and
those which have acquired a peculiar and appropriate meaning in the law shall
be construed according to such peculiar and appropriate meaning.” A.R.S. § 1-
213. “Private organization” is not a technical term, nor is it defined in the statute.
Thus, the Court must interpret the phrase on its face; a long-standing statutory
interpretation practice in Arizona courts. Consistent with precedent, Arizona
courts must, “look primarily to the language of the statute itself and give effect
to the statutory terms in accordance with their commonly accepted meanings,
unless the legislature has offered its own definition of the words or it appears
from the context that a special meaning was intended.” Mid Kansas Fed. Sav. and
Loan v. Dynamic Dev. Corp., 167 Ariz. 122, 128, 804 P.2d 1310, 1316 (1991); State
v. Korzep, 165 Ariz. 490, 493, 799 P.2d 831, 834 (1990).

“If a statute's language is clear and unambiguous, the court will give it
effect without resorting to other rules of statutory construction.” Janson v.
Christensen, 167 Ariz. 470, 471, 808 P.2d 1222, 1223 (1991); State v. Reynolds, 170
Ariz. 233, 234, 823 P.2d 681, 681 (1992). Ambiguity only exists “if there is
uncertainty about the meaning or interpretation of a statute’s terms.” Hayes v.
Cont'l Ins. Co., 178 Ariz. 264, 268, 872 P.2d 668, 672 (1994) citing State v. Sweet,
143 Ariz. 266, 269, 693 P.2d 921, 924 (1985). “Words in a statute are given their
ordinary meaning unless the context in which they are used suggests another

meaning.” Bentley v. Bldg. Our Future, 217 Ariz. 265, 267, 172 P.3d 860, 862 (Ct.
App. 2007).
On its face, the term “private organization” commonly refers to any non-
government, privately owned organization or business. This language is clear and
unambiguous and therefore, the Court need only apply this plain meaning.
Therefore, as stated clearly in the statute itself, A.R.S. § 26-317 does not apply to
Mr. Milton Gabaldon’s privately owned business.

Because The Tap House Bar & Grill was and is a “private organization,” and
Milton Gabaldon is a Member of such private organization, the Executive Order
upon which MCSO and its Deputy, W. Voeltz conducted its investigation and
reported findings to the State of Arizona was without legal authority.

The investigation was performed without a warrant, and without the
consent of Claimants. Moreover, when Deputy W. Voeltz performed his second
investigation on April 10, 2020, The Tap House Bar & Grill was closed to the public.

Information provided by Deputy W. Voeltz and MCSO to the State of
Arizona Department of Liquor License and Control was also false. By example,
but without limitation, Deputy Voeltz claims that customers were present within
The Tap House Bar & Grill during his investigation, and identifies several
witnesses. Claimant has interviewed these purported witnesses. Two of the
witnesses were not customers, but a vendor performing upgrades to a television
system on the premises, another purported witness had never been to The Tap
House Bar & Grill, another witness was an employee of The Tap House Bar & Grill
who was completing his work for the night, and the other purported witness
could not be located during Claimants’ own independent investigation [See
Affidavits of Mr. & Mrs. Woolbright, and Mr. Charles Ellis, set forth collectively as
Exhibit No. 3].
The Tap House Bar & Grill, by virtue of Executive Order 2020-9, and the
Executive Orders which followed prior to Deputy W. Voeltz’ and MCSO’s
investigation only prohibited “on-site dining,” but did not prohibit take-out,
delivery and other forms of take-away dining. Claimants did not engage ina
violation of Executive Order 2020-09, and those Executive Orders which followed
prior to the alleged acts and conduct which form the basis of the alleged
violations by Claimants upon which the State of Arizona Department of Liquor
Licenses and Control relied upon to issue its Notice of Violation.

Furthermore, assuming for the sake of argument that the acts alleged to
have occurred on April 3, 2020 qualify as “on-site dining,” then the acts alleged
to have occurred on April 10, 2020, which did not involve customers on the
premises during working hours, was not a violation of Governor Doug Ducy’s
Order, dated 2020-09, inter alia, even assuming it applied to such private
organization for the sake of argument.

There were other businesses in Fountain Hills, Arizona who were
investigated for alleged violation of Governor Doug Ducey’s Order No. 2020-09,
inter alia, some of which were the subject of multiple complaints. These
businesses which also sold alcoholic beverages, were not, however, referred by
MCSO to the State of Arizona Department of Liquor Licenses and Control. As
such, Claimants were also treated differently than other citizens and businesses

which amounts to a violation of the Equal Protection Clause of the Constitution.
Claimants have been damaged the acts, conduct and omissions of Deputy
W. Voeltz and MCSO in that there liquor license has been placed into legal
jeopardy, they are having to defend legally baseless allegations made against
them based upon information that was also gained illegally, and their business
and reputation has been damaged.

Claimants offer to settle and accept the sum of $2,000,000.00 to settle any

and all claims against Deputy W. Voeltz and MCSO.
EXHIBIT NO. 1
 

STATE OF ARIZONA
DEPARTMENT OF LIQUOR LICENSES AND CONTROL

DOUGLAS A. DUCEY JOHN COCCA
GOVERNOR DIRECTOR
July 9, 2020

Milton M. Gabaldon, Agent
MMDCNG LLC

Parkview Tap House Bar & Grill
16828 E. Parkview Avenue #B & C
Fountain Hiils, Arizona 85268

Re: Liquor License #012070004072
Licensee:

We have received Report No.20-000603 from the Department's Investigation Unit alleging the following violation(s):

 

 

Date of Violation Statute Description
June 23, 2020 4-210.A.2 Licensee fails to maintain capability,
qualification and reliability
June 23, 2020 4-210.A.10 Failure to protect the safety of
patrons

 

 

 

 

 

 

1) You may sign the attached agreement and pay the reduced penalty offered in the department's mail-in program. If
you choose this option, please return the signed agreement to the department (800 West Washington, Fifth Floor,
Phoenix, AZ 85007) by the due date given on the bottom of the second page of this letter. Acceptable forms of
payment are: Cashier's Check, Certified Funds or Money Order, made payable to the Department of Liquor Licenses
and Control or by Charge Card (In Person) or On-Line via the department's E-Licensing Portal (Registration required).

 

 

OR

2) You may choose to discuss the violation(s) with the department's Compliance Officer. To do so, you must call
(602) 542-9043 within 10 days from the date of this ietter to scheduie an informal meeting.

 

 

OR

3) If you fail to either make payment by the due date given on the bottom of the second page of this letter or schedule an
informal meeting with the department's Compliance Officer, a complaint will be filed against you and this matter will be
set for a hearing before an Administrative Law Judge through the Office of Administrative Hearings.

If you have any questions, please call us at 602-542-9043.

far MEd De

Manuel G. Escudero
Compliance Unit

800 WEST WASHINGTON FIFTH FLOOR PHOENIX, ARIZONA 85007 (602) 542-5141 FAX (602) 542-5707
www.azliquor.gov

INDIVIDUALS REQUIRING ADA ACCOMMODATIONS CALL (602) 542-9027

 
Department of Liquor Licenses and Control
Compliance Department
800 West Washington, Fifth Floor
Phoenix, AZ 85007

Milton M. Gabaidon, Agent

 

MMDCNG LLC
Parkview Tap House Bar & Grill MAIL-IN CONSENT AGREEMENT
16828 E. Parkview Avenue #B & C Compliance Action No.000325-20

Fountain Hills, Arizona 85268

Re: License #012070004072 DLLC Case #20-000603
Police Agency: DLLC

By executing this mail-in consent agreement, the Licensee:

Waives any right to a compliance meeting with a representative of the Department of Liquor
Licenses and Control;

Waives any right to a hearing before an Administrative Law Judge through the Office of
Administrative Hearings; and

Admits that sufficient evidence exists to uphold the violation; therefore, the Licensee hereby
consents to the following violation(s), agreeing to pay the reduced penalty by the date specified at the
bottom of this page.

 

 

 

Date of Occurrence Statutory Violation Description Penalty Assessed
June 23, 2020 4-210.A.2 Licensee fails to maintain $2,000.00
capability, qualification
and reliability
June 23, 2020 4-210.A.10 Failure to protect the $1,500.00
safety of patrons

 

 

 

 

 

 

 

 

 

 

 

Total Penalty Assessed .. vitesse sesseesesresteseseceserevessepa, 900.00
Mail-in Program Reduction... . bese eer eaeseeeee @ b, £90,00
***Total penalty if paid by specified date. ceeenenenoosessseeene $1,750.00

(Enclose your payment along with this signed form to the Department of Liquor Licenses and Control,
800 W. Washington, Fifth Floor, Phoenix, AZ 85007)

 

 

Date: By:

 

Please sign name

 

Please print name

*** payment in the form of Cashier’s Check, Money Order or Certified Funds must be received on
or before August 9, 2020. This is a one-time mail-in offer made available to reduce administrative
costs. Charge Card payments available (in person) or On-Line Via the E-Licensing Web Portal
(Registration required).

 

Revised 6/1/07

 

 
_EXHIBIT.NO. 2
State of Arizona
Department of Liquor Licenses and Control

Investigation Report
Case Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 20-000603 Type of Report: E.O. Violation
Assigned To: Schrimpf, Steven Actual Insp. Date: | June 23, 2020
Complaint Source: Law Enforcement Date of Incident: June 23, 2020
, Inv. Priority: High
License Information
License Number: 012070004072 |
Location Name: PARKVIEW TAP HOUSE BAR & GRILL
Address: 16828 E PARKVIEW Avenue
#B&C
FOUNTAIN HILLS, AZ 85268
USA
Owner/Agent'Name: | MILTON MICHAEL GABALDON | Phone: | (50S) 553-1802

 

Complainant Information

 

 

 

 

 

 

 

 

 

 

 

 

Complainant Name: | Maricopa County Sheriff’s Office DR #: 1R20010603
Address: Fountain Hills, AZ Phone:
Date Received: 04/17/2020 | Received By: Steve Schrimpf #41
Violations
Admin. { Criminal | Violation
Counts Counts | Code Violation Description
1 4-210.A.2 Failure to Protect Patrons / Violating E.O. #2020-09
Summary

 

MCSO discovered that this business was violating the Governor's Executive Order on 04/14/20. The
business was given a warning and requested to comply with EO #2020-09. On 04/16/20 MCSO
discovered that this business was again violating EO #2020-09 and issued another warning and notified
the Liquor Department.

 

 

 

Findings
| r Inv. Su Inv. Chief Compliance

Schrimpf, Steven Kuhl, W
Date: 20

Reason Non-Actionable:
Compliance Comment:

 

08/03/20 12:54 PM ] TAPHOUSE DLLC REPORT
Other Violations:
Citations:
Suspects:

Witness/Subpoena List:

Property/Evidence List:

Attachments:

08/03/20 12:54 PM

Deputy W. Voeltz #51658
Maricopa County Sheriff's Office
550 West Jackson Street
Phoenix, Arizona 85007

Milton Gabaldon, Licensee
Parkview Tap House #012070004072
16153 East Glenview Drive
Fountain Hills, Arizona 85268

Detective Steve Schrimpf #41

Arizona Department of Liquor

800 West Washington Street, Suite 500
Phoenix, Arizona 85007

Aguilar Sanchez, Tap House employee

David Illsley, Customer/Witness

Charles Ellis, Customer/Witness

   
 

Jeffrey Woolbright, Customer/Witness

MICSO report #1R20010603
Public Access
Executive Order #2020-09

2 TAPHOUSE DLLC REPORT
Narrative:

A review of a submitted Maricopa County Sheriff's Office incident report, #IR20010603,
presented information that Milton Gabaldon, the licensee for the Parkview Tap House in
Fountain Hills, Arizona, violated Executive Order #2020-09 when, on 04/10/2020, he was
open for business and serving customers after he was given a verbal warning to stop and
voluntarily comply with the Governor’s Executive Order by MCSO Deputy Voeltz on
04/03/2020.

15* VERBAL WARNING: Given by Deputy Voeltz to Milton Gabaldon on 04/03/2020, after the
deputy responded to a complaint that the Parkview Tap House was open and serving
customers in violation of Governor Ducey’s Executive Order, #2020-09. At that time the
deputy observed nine (9) patrons consuming alcohol from open containers immediately
outside of the backdoor of the restaurant.

2"4 VERBAL WARNING: Given by Deputy Voeltz to Milton Gabaidon on 04/10/2020, after the
deputy responded to a complaint that the Parkview Tap House was open and serving
customers in violation of Governor Ducey’s Executive Order, #2020-09. The deputy observed
three (3) customers inside the bar with open containers of alcohol. The deputy identified
each customer as a witness.

On 04/14/20 | telephoned Milton Gabaldon and spoke with him regarding this violation. Mr.
Gabaldon admitted to the offense and then agreed to comply with the Executive Order
moving forward. Gabaldon did not mention me calling the DLLC for advice or being given
permission to serve customer via the rear door.

This case will be submitted to the Compliance Section for adjudication.

Detective Steve Schrimpf #41

08/03/20 12:54 PM 3 TAPHOUSE DLLC REPORT
EXHIBIT NO. 3
Oo Oo SS DA A F&F Ww HO

bo bh Bem eee

 

 

AFFIDAVIT OF JEFFREY WOOLBRIGHT

County of Maricopa

Jeffrey Woolbright, being first duly sworn, upon his oath, deposes and says:

1. Myname is Jeffrey Woolbright. I am a resident of Fountain Hills, Arizona

2. [own a company called Integrated Automation which installs low voltage

wiring and television equipment.

. On April 10, 2020, I was present on the premises of a local business called

The Tap House, which is a client of my company. The purposes of my
presence at The Tap House on Apmil 10, 2020 was to reconfigure the
existing cable television system for The Tap House at the request of its

owner Milton.

. An invoice reflecting the work being performed at The Tap House on April

10, 2020 is attached.

. My presence at The Tap House on April 10, 2020 was not as a customer

of the restaurant, which was open for carry out orders only, but was as a
vendor to reconfigure the existing cable television system which took

approximately eight hours.

 
Integrated Autemation, LLC
14018 N Shiloh Way
Fountain Hills, AZ 85268
(602) 622 2206
Admin@thebestav.net

 

BILL TO

Milton Gabaldon .
The Tap House i
16828 E Parkview Ave :
Fountain Hills, AZ 85268

 

  

      

 

 

 

 

 
 

~ Xantech HDBaseT 4x4 Matrix Kit with 4 1 2,159.00 2,159.00T
HDBT Receivers - 70m
IR Emitter - 2 Pack 12 25.00 300,00T
The gSC10 features a faster CPU, more 1 0.00 — 0.00
memory, extensive I/O and updated
connectivity. It is designed to integrate
. medium to extra-large projects.
DONATED FROM BRIAN AT ELAN
RETAIL PRICE $2640.00
Labor to complete project listed. 8 95.00 _ 760.00
SUBTOTAL 3,219.00
TAX (8.05%) 197.95
TOTAL 3,416.95
ROC #315709

www. integratedAutomationLLC.com
Follow us on Facebook and Instagram
io oOo NN DH A RP WH NY

: NO NOOR Be Re SE BE SF RES Sl al
PNRRRRBBERB Sa DTAARBHEA S

AFFIDAVIT OF TINA WOOLBRIGHT

County of Maricopa

Tina Woolbright, being first duly sworn, upon her oath, deposes and says:

 

 

. My name is Tina Woolbright. I am a resident of Fountain Hills, Arizona.

. My husband, Jeffrey Woolbright, owns a company called Integrated

Automation which installs low voltage wiring and television equipment.

. On April 10, 2020, my husband for his company was present on the

premises of a local business called The Tap House. The purpose of my
husband’s presence at The Tap House on April 10, 2020 was to reconfigure

an existing cable television system for The Tap House

. [knew that my husband was performing work for The Tap House on April

10, 2020. I therefore ordered take-out food from The Tap House to take

home for us to eat that evening.

. While waiting for our take-out order to be completed, I drank a beer.

 
6. The Tap House was not open to the public for inside dining during my

ba

 

2 brief time at the premises to pick up a to-go order, and I did not observe
3
4 anyone else using The Tap House as a dine-in restaurant.
5
6 FURTHER AFFIANT SAYETH NOT.
7 DATED this Q3_ day of September, 2020.
8
9 (AQ LEO
10 Ye O
i SUBSCRIBED AND SWORN to before me this 4% day of September,

12 || 2020, by Tina Woolbright.

8 oe VL

14 TS

 

ALLISON FIORILLI SMITH
\ Notary Public - State of Arizona
MARICOPA COUNTY
Commission # 547346
Expires May 31, 2022

   

 

16 My Commission Expires: Shy Pear EX
17

18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 
Oo oOo TD DH HH SP W LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

AFFIDAVIT OF CHARLES ELLIS I

County of Maricopa

Charles Ellis I, being first duly swom, upon his oath, deposes and says:
1. My name is Charles Ellis II. I ama resident of Fountain Hills, Arizona,

and have lived in Fountain Hills, Arizona for the past three years.

2. Tam familiar with the shopping center where the business known as The
Tap House is located; however, I have never been to The Tap House.

3. There is another business called Phil’s which is located in the same
shopping center to purchase food.

4, I have not had any contact with the Maricopa County Sheriff's Office,

and I have no idea how MCSO got may name to put in any report.

FURTHER AFFIANT SAYETH NOT.
_

DATED this 20 ‘day of Ce
OZ CY 5

0
4
SUBSCRIBED AND SWORN to before me this 0 “day of September,

2020, by Charles Ellis IT. :

Notary Public

  
 

  
 

(iki, AERION GLAVAC-SKINNER
Ayrexese Notary Public State of Arizona
MARICOPA COUNTY
Commission # 559547
Expires November 8, 2022

   

 

 

My Commission Expires: [| | 0g Lole

 

 

 
